
	

113 SJ 13 IS: Amending title 36, United States Code, to designate July 26 as United States Intelligence Professionals Day.
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mr. Warner (for himself,
			 Ms. Mikulski, Mr. Blunt, Mr.
			 Burr, Mrs. Feinstein,
			 Mr. Chambliss, Mr. Udall of Colorado, Mr.
			 Risch, Mr. Roberts,
			 Ms. Hirono, Mr.
			 Rockefeller, Mr. Nelson,
			 Ms. Collins, Mr. King, Mr.
			 Rubio, Mr. Coburn,
			 Mr. Coats, Mr.
			 Wyden, Mr. Heinrich,
			 Mr. Cochran, Mr. Durbin, Mr.
			 Manchin, Mr. Cardin,
			 Mr. Kaine, and Mr. Schatz) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Amending title 36, United States Code, to
		  designate July 26 as United States Intelligence Professionals
		  Day.
	
	
		Whereas on July 26, 1908, Attorney General Charles
			 Bonaparte ordered newly hired Federal investigators to report to the Office of
			 the Chief Examiner of the Department of Justice, which subsequently was renamed
			 the Federal Bureau of Investigation;
		Whereas on July 26, 1947, President Truman signed the
			 National Security Act of 1947 (50 U.S.C. 401 et seq.), creating the Department
			 of Defense, the National Security Council, the Central Intelligence Agency, and
			 the Joint Chiefs of Staff, thereby laying the foundation for today’s
			 intelligence community;
		Whereas the National Security Act of 1947, which appears
			 in title 50 of the United States Code, governs the definition, composition,
			 responsibilities, authorities, and oversight of the intelligence community of
			 the United States;
		Whereas the intelligence community is defined by section
			 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) to include the
			 Office of the Director of National Intelligence, the Central Intelligence
			 Agency, the National Security Agency, the Defense Intelligence Agency, the
			 National Geospatial-Intelligence Agency, the National Reconnaissance Office,
			 other offices within the Department of Defense for the collection of
			 specialized national intelligence through reconnaissance programs, the
			 intelligence elements of the Army, the Navy, the Air Force, the Marine Corps,
			 the Coast Guard, the Federal Bureau of Investigation, the Drug Enforcement
			 Administration, and the Department of Energy, the Bureau of Intelligence and
			 Research of the Department of State, the Office of Intelligence and Analysis of
			 the Department of the Treasury, the elements of the Department of Homeland
			 Security concerned with the analysis of intelligence information, and other
			 elements as may be designated;
		Whereas July 26, 2012, was the 65th anniversary of the
			 signing of the National Security Act of 1947 (50 U.S.C. 401 et seq.);
		Whereas the Intelligence Reform and Terrorism Prevention
			 Act of 2004 (Public Law 108–458; 118 Stat. 3638) created the position of the
			 Director of National Intelligence to serve as the head of the intelligence
			 community and to ensure that national intelligence be timely, objective,
			 independent of political considerations, and based upon all sources
			 available;
		Whereas Congress has previously passed joint resolutions,
			 signed by the President, to designate Peace Officers Memorial Day on May 15,
			 Patriot Day on September 11, and other commemorative occasions, to honor the
			 sacrifices of law enforcement officers and of those who lost their lives on
			 September 11, 2001;
		Whereas the United States has increasingly relied upon the
			 men and women of the intelligence community to protect and defend the security
			 of the United States in the decade since the attacks of September 11,
			 2001;
		Whereas the men and women of the intelligence community,
			 both civilian and military, have been increasingly called upon to deploy to
			 theaters of war in Iraq, Afghanistan, and elsewhere since September 11,
			 2001;
		Whereas numerous intelligence officers of the elements of
			 the intelligence community have been injured or killed in the line of
			 duty;
		Whereas intelligence officers of the United States are
			 routinely called upon to accept personal hardship and sacrifice in the
			 furtherance of their mission to protect the United States, to undertake
			 dangerous assignments in the defense of the interests of the United States, to
			 collect reliable information within prescribed legal authorities upon which the
			 leaders of the United States rely in life-and-death situations, and to
			 speak truth to power, by providing their best assessments to
			 decisionmakers, regardless of political and policy considerations;
		Whereas the men and women of the intelligence community
			 have on numerous occasions succeeded in preventing attacks upon the United
			 States and allies of the United States, saving numerous innocent lives;
			 and
		Whereas intelligence officers of the United States must of
			 necessity often remain unknown and unrecognized for their substantial
			 achievements and successes: Now, therefore, be it
		
	
		1.Designation of July 26 as
			 United States Intelligence Professionals DayChapter 1 of title 36, United States Code,
			 is amended by adding at the end the following:
			
				145.United States
				Intelligence Professionals Day
					(a)DesignationJuly
				26 is United States Intelligence Professionals Day.
					(b)ProclamationThe
				President is authorized and requested to issue each year a proclamation calling
				on—
						(1)the people of the
				United States to observe this day with appropriate ceremonies and activities;
				and
						(2)all departments,
				agencies, and instrumentalities of the United States and interested
				organizations and individuals to display the flag of the United States on
				United States Intelligence Professionals Day in honor of the courage, fidelity,
				sacrifice, and professionalism of the men and women of the intelligence
				community of the United
				States.
						.
		2.Conforming
			 amendmentThe table of
			 contents for chapter 1 of title 36, United States Code, is amended by adding at
			 the end the following new item:
			
				
					145. United States Intelligence Professionals
				Day.
				
				.
		
